Citation Nr: 1224682	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1963 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that, with respect to the Veteran's psychiatric claim, the Veteran specifically claimed PTSD.  However, the Board notes that diagnoses of anxiety disorder, not otherwise specified and depression are also of record.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims of entitlement to service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  Accordingly, while the October 2008 rating decision only addressed entitlement to service connection for PTSD, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a confirmed diagnosis of PTSD related to his in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in June 2008, prior to the initial adjudication of the claim on appeal.

In addition, service personnel and treatment records as well as post-service VA treatment records were obtained.  A VA examination, including an addendum to the examination was provided.  Additionally, a search of the DPRIS record system was conducted in an attempt to verify the Veteran's reported stressor, and a memorandum regarding a formal finding of lack of information required to corroborate stressors was issued.  The Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2009); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in- service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)). 

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in- service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III. Analysis

The Veteran contends that he has PTSD related to his active service, specifically to his service in Vietnam.  

The Veteran's alleged stressor consists of witnessing a mortar hit a helicopter in the maintenance area in May 1971, which resulted in the immediate deaths of two soldiers and the later death of a third.  The Veteran provided the names of the soldiers he witnessed die in the fire; T.L.L., L.D.M., and P.C.B.  

The Veteran's DD Form 214 and service personnel records indicate that he was awarded the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM) with 6 campaign stars, the Vietnam Campaign Medal (VCM) with 60 Device, the Army Commendation medal, the Aircraft Crewman Medal, and the Armed Forces Expeditionary Medal; there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge. These records also show that he served in Vietnam from December 1968 to April 1972, 1971, and that he served as a 67N, UH-1 Helicopter Repairman.  

The Board finds the Veteran's claimed stressor to be consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).   However, as noted above, a VA psychiatrist must provide a diagnosis of PTSD.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States Court of Appeals for Veteran Claims (Court) noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  

Thus, the instant case turns on whether the Veteran has a diagnosis of PTSD made by a VA psychiatrist or psychologist which is related to a verified in-service stressor.  The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for PTSD.  

Service treatment records are negative for treatment of any psychiatric disorders or symptoms during active service.  In an October 1970 report of medical history, the Veteran denied any frequent trouble sleeping, frequent of terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  An October 1970 flight physical and a March 1973 discharge examination did not show any psychiatric abnormalities.

Post service treatment records are also negative for any psychiatric treatment, including for PTSD until August 2009.  In a May 2009 VA treatment record, the Veteran denied any nightmares, recurring thoughts, avoidance of reminders, being constantly on guard or easily startled, or felt numb or detached from the surroundings.  

In August 2009, the Veteran endorsed symptoms including, loss of pleasure in doing things previously enjoyed, feeling down, sleep problems, changes in appetite, difficulty concentrating, and a slow rate of speech.  The psychological consultation indicates that the Veteran reported that his nightmares returned following his son's deployment to Iraq, but that he had not had nightmares for many years prior to that.  He also complained of recurring visions of the incident in which he saw three soldiers burned to death in a helicopter during a mortar attack.  He further stated that he was assigned to an Air Cavalry mission in which the entire crew was lost.  He denied any prior mental health treatment, and denied having poor relationships with his bosses or co-workers prior to his retirement.  Based on the Veteran's reported history and a mental status examination, the psychologist provided diagnoses of PTSD and alcohol abuse.

VA treatment records from November 2009 show that the Veteran participated in PTSD group therapy for diagnosed PTSD.  

A February 2010 mental health clinical record indicates that the Veteran reported not having nightmares too often.  Diagnoses of PTSD, depression not otherwise specified, and alcohol abuse were provided.  Subsequent records continued to show treatment for diagnoses of PTSD and depression not otherwise specified.  

The Veteran was provided with a VA examination in August 2010.  At the time, the Veteran reported a weekly to daily recurring vision of a soldier burning to death in Vietnam.  He also stated that he had nightmares for a while after returning from Vietnam, but those eventually subsided and went away.  After reviewing the Veteran's VA treatment records, the examiner noted that the Veteran first reported symptoms of PTSD in August 2009, almost 15 months after filing his May 2008 claim.  Just prior to that, in May 2009, the Veteran denied any symptoms consistent with any of the four PTSD symptoms clusters.  Moreover, the examiner pointed out that the VA treatment records indicated that the Veteran's recent diagnosis of PTSD was based predominately on the Veteran's subjective report of symptoms, with no objective assessment.

Following a mental status examination, the examiner stated that the objectively assessed response utilizing the gold standard instruments precluded the examiner from arriving at a conclusive diagnosis of a mental disorder.  The examiner provided an Axis I diagnosis of no diagnosis, and an Axis II diagnosis of deferred diagnosis.  The examiner suggested a review examination take place in 24 months.  The examiner opined that the PTSD was not caused by or the result of an in-service event because PTSD was not diagnosed in the current examination.  Instead, review of the DSM-IV, other professional guidelines, the Veteran's claims file, and the current examination, the Veteran's mental health history and the results of objective testing did not conform to the DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e., disability benefits).

The examiner also explained that the while the Veteran received VA treatment for PTSD, the previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply.  Moreover, in the examiner's opinion, the diagnosis appeared to have been based predominantly on the Veteran's subjective report of symptoms, with no objective assessment of response style conducted.  Thus, while the Veteran had received treatment associated with a diagnosis of PTSD, the receipt of such treatment is not a diagnostic criterion for PTSD, nor is there evidence in the empirical literature that a diagnosis of PTSD is at least as likely as not to be valid because one receives regular treatment.  Moreover, the empirical research has not shown that the diagnostic judgments of mental health professionals, in the absence of objective psychological testing can be unreliable.  

In December 2011, the examiner provided an addendum to the August 2010 examination.  In the addendum, he provided a diagnosis of anxiety disorder, not otherwise specified, with no other mental disorder diagnosed.  The examiner also noted the Veteran's reported stressor of a fellow soldier burning to death under a huey aircraft after a rocket attack.  The examiner did indicate that this stressor did meet Criterion A for a diagnosis of PTSD, and was related to the Veteran's fear of hostile military activity or terrorist activity.  

The examiner noted symptoms of anxiety, suspiciousness, and mild memory loss.  However, the examiner continued to state that PTSD was not diagnosed based on the current examination because during the clinical interview the Veteran did not report symptoms in terms of frequency or intensity to support a diagnosis of PTSD.  Therefore, a more accurate and appropriate current diagnosis is anxiety disorder, not otherwise specified, with PTSD symptoms.  

The Board notes that the Veteran has received VA treatment for a diagnosis of PTSD related to his reported stressor.  Further, the Board notes that the VA examiner confirmed that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD and found that the claimed stressor was consistent with the places, types, and circumstances of the Veteran's service.  However, the VA examiner did not provide a diagnosis of PTSD, but rather provided a diagnosis of anxiety disorder, not otherwise specified, with PTSD symptoms.  

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board has afforded more weight to the VA examiner's opinions than to the VA treatment records providing a diagnosis of PTSD.  The VA examiner reviewed the claims file, including service and personnel records, and based his opinion on that review as well as on objective testing.  The VA examiner also specifically addressed the Veteran's VA treatment records noting a diagnosis of PTSD, and thoroughly explained why he did not confirm the diagnosis of PTSD.  Specifically, the examiner explained that diagnoses made in clinical settings such as those included in the VA treatment records were based on different diagnostic criteria more appropriate for a clinical setting.  Thus, the treating VA mental health psychologists had based their diagnosis predominately on the Veteran's reported symptoms and not on the objective criteria necessary to provide a diagnosis of PTSD consistent with the DSM-IV.  Moreover, the Board notes that the treating VA psychologists did not have the opportunity to review the Veteran's claims file, including service personnel and treatment records prior to providing their diagnosis, nor did they provide any rationale for the diagnosis of PTSD.  

In further support of his opinion that the Veteran's proper diagnosis was anxiety disorder with PTSD symptoms, and not PTSD, in the December 2011 addendum, the examiner stated that despite finding that the Veteran's stressor met the criteria for a diagnosis of PTSD, the Veteran did not report symptoms in terms of frequency or intensity to support a diagnosis of PTSD.  

The Board finds that the preponderance of the competent evidence is against finding that the Veteran has a diagnosis of PTSD, and consequently, the preponderance of the evidence is also against the claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the claim must be denied.
ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, the Veteran has been diagnosed with various psychiatric disorders other than PTSD, including, depression and anxiety disorder.  The Board notes that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Specifically, VA treatment records show a diagnosis of depression, and the VA examiner in his December 2011 addendum provided a diagnosis of anxiety disorder not otherwise specified with PTSD symptoms.  

Given the above, a VA psychiatric examination is necessary in order to determine the nature and etiology of any psychiatric diagnoses, including depression and anxiety disorder, which are present during the pendency of the claim.  The examiner should provide an opinion that addresses whether any diagnosed psychiatric disability is at least as likely as not related to an in-service event, or is otherwise attributable to the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should also undertake appropriate development to ensure that all required notice regarding establishment of service connection for an acquired psychiatric disorder is provided.  The AMC/RO should also obtain any other outstanding records pertinent to the Veteran's claims.


2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

3. The AMC/RO must arrange for the Veteran to be afforded a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s), excluding PTSD, which may be present, including depression and anxiety disorder not otherwise specified.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.  

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder present during the pendency of the claim, excluding PTSD, but to include depression and anxiety disorder not otherwise specified is related to any incident of the Veteran's active duty service. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.
If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim based on a review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


